Citation Nr: 1011163	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  02-11 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from July 1961 to August 1981.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.    

In a decision issued in March 2006, the Board affirmed the 
RO's November 2001 rating decision.  The Veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In August 2007, based 
on a Joint Motion For Remand (joint motion), the Court issued 
an Order remanding the matter to the Board for compliance 
with the instructions in the joint motion.      

In turn, in January 2008, October 2008 and November 2009, the 
Board remanded this claim to the RO for additional action.  
For the reason that follows, the Board again REMANDS this 
claim to the RO. 


REMAND

The Joint Motion was premised on the absence of a medical 
opinion as to the combined impact of the Veteran's service 
connected disabilities on his ability to maintain gainful 
employment.  The Joint Motion noted that the Board had 
remanded the claim in 2005 for such an opinion, but that no 
single opinion had been obtained.  

In remands since 2005, the Board has attempted to obtain the 
necessary opinion.

The Board remanded this claim to the RO in January 2008 and 
November 2009 for the purpose of obtaining a medical opinion 
addressing the collective effect of the Veteran's service-
connected disabilities on his employability.  The Board 
explained that the RO had afforded the Veteran multiple 
examinations, during which VA examiners addressed the 
individual effect of each of the Veteran's service-connected 
disabilities on his employability.  

In March 2008, another VA examiner opined that there was no 
occupational impairment due to service-connected 
disabilities, considered individually and collectively, based 
on the other examiners' findings that each service-connected 
disability did not singly prohibit employment.  The Board 
pointed out that the March 2008 examiner did not consider a 
private physician's December 2007 opinion concluding that, 
although the Veteran's service-connected disabilities, 
considered individually, did not render the Veteran unable to 
maintain gainful employment, such disabilities, combined, 
rendered him unemployable.  The Board referred to a May 2000 
determination of the Social Security Administration finding 
the veteran disabled secondary to both service-connected and 
nonservice-connected disabilities.

The Board directed that the Veteran be afforded an 
examination the collective effect of the Veteran's service-
connected disabilities on his employability, or to refer the 
file to an examiner for review and an opinion addressing this 
matter.  While the case was in remand status, the RO afforded 
the Veteran examinations of each of his service-connected 
disabilities.  Again, however, the examiners addressed the 
effect of each disability on the Veteran's employability.  No 
examiner discussed the effect of all of the disabilities, 
considered collectively. 

A Board REMAND imposes upon VA's Secretary a concomitant duty 
to ensure compliance with the terms of the REMAND.  When the 
RO fails to comply with the Board's orders set forth therein, 
the Board must insure subsequent compliance by returning the 
claims file for completion of previously requested action.  
Stegall v. West, 11 Vet. App. 268 (1998).  Based on the RO's 
failure in this case to obtain the opinion that the Board 
twice requested, a REMAND is necessary for compliance with 
previous REMAND instructions.    

In the Joint Motion, the parties suggested that the Board 
consider seeking a social and industrial survey of the 
Veteran's functioning.  In view of the current posture of the 
case, such a survey would assist in evaluating the Veteran's 
claim.

This case is therefore REMANDED for the following action:

1.  Provide the Veteran with a social and 
industrial survey.  If this cannot be 
accomplished, document the reasons why 
this is so.

2.  Then refer the Veteran's claims file 
to a physician who has not previously 
evaluated the Veteran's case for a 
medical opinion addressing the Veteran's 
employability.  Request the physician to 
review all pertinent documents therein 
and confirm in his written report that he 
conducted such a review.  Request the 
physician to then:

a) opine whether the Veteran's 
service-connected disabilities, 
including left shoulder and cervical 
spine disorders, tinnitus, 
posttraumatic stress disorder and 
bilateral hearing loss, collectively 
render the Veteran unable to secure 
and follow a substantially gainful 
occupation;  

b) in so doing, discuss the 
significance of a May 2000 decision 
of the Social Security 
Administration finding the Veteran 
disabled secondary to both service-
connected and 
nonservice-connected disabilities;

c) also discuss the significance of 
the private physician's December 
2007 medical opinion concluding that 
the service-connected disabilities, 
combined, render the Veteran 
unemployable; 

d) if the May 2000 decision and 
December 2007 medical opinion are 
not persuasive with regard to the 
question of employability, provide 
rationale for such a determination;   

e) if the Veteran's service-
connected disabilities do not 
collectively render the Veteran 
unemployable, suggest types of 
employment of which the Veteran is 
capable given his disabilities, 
skill set and educational 
background; 

f) provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and 

g) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case.

2.  If the benefit sought on appeal is 
not granted issue a supplemental 
statement of the case.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need not 
act unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).




___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



